 



Exhibit 10.21
Jo-Ann Stores, Inc.
November 22, 2005
Mr. David Bolen
Dear Dave:
The purpose of this letter is to set forth the agreement we have reached with
respect to the termination of your employment with Jo-Ann Stores, Inc., as
Executive Vice President, Merchandising and Marketing, and the payments and
benefits to be made available to you in connection with your separation, and
various related matters.
For purposes of this agreement the following definitions shall apply:

         
Transition Period:
  The period of time between Sunday, October 2, 2005 and your last day worked  
Separation Date:
  Your last day worked as determined by the Company, but no later than
December 31, 2005  
Salary Continuation Period:
  The 30 months succeeding December 31, 2005

We have agreed as follows:

  1.   Your employment as EVP, Merchandising and Marketing, of Jo-Ann Stores
will end no later than December 31, 2005, and you will cease to be an employee
of Jo-Ann Stores as of the end of the business day on your Separation Date.
Until the Separation Date, you will continue to be an active employee with
regard to salary, benefits and expenses.     2.   Following your Separation
Date, Jo-Ann Stores will make the following payments and will provide the
following benefits to you:

  (a)   Jo-Ann Stores will pay you an amount equal to your current base salary
of $428,000 for 18 months payable in 39 bi-weekly installments as defined by
your employment agreement dated July 30, 2001.         In consideration of your
acceptance of the terms of this agreement, the Company further agrees to pay you
an additional $214,000 for 12 months payable in 26 biweekly installments
commencing on the 19th month following the Separation Date and ending after the
30th month following the Separation Date.     (b)   You will not be eligible to
participate in any payout under the FY2005, FY2006 or FY2007 Management
Incentive Plan (MIP). Additionally, you will not be eligible to receive any
incentives that may be awarded during the Transition Period.     (c)  
Insurance:

 



--------------------------------------------------------------------------------



 



  1.   Jo-Ann Stores will provide to you continued coverage under the Jo-Ann
Stores Benefit Plan through the earlier of (i) 30 months from your Separation
Date, and (ii) the date you first become eligible for health and hospitalization
insurance coverage provided by another employer. To the extent coverage for all
Jo-Ann Stores’ employees is contributory; you agree to contribute to the cost of
coverage on the same terms applicable to continuing employees of Jo-Ann Stores.
The Consolidated Omnibus Budget Reconciliation Act (COBRA) of 1985 provides you
with specific rights concerning the continuation of your medical coverage;
alternative coverage under this paragraph does not extend the maximum coverage
period under that statute. COBRA will be offered to you at the time of an
appropriate triggering event.     2.   Your current group term life insurance
coverage will continue through (i) the earlier of 30 months from your Separation
Date, or (ii) the date on which you first become eligible for life insurance
coverage provided by any other employer. To the extent coverage for Jo-Ann
Stores employees is contributory; you agree to contribute to the cost of
coverage on the same terms applicable to continuing employees of Jo-Ann Stores.
    3.   Disability insurance will cease on your Separation Date. However, you
do have the option to continue Long-Term Disability coverage if you currently
have it. Further information will be sent to you upon request.     4.   Your
rights under the Supplemental Life Insurance Program (Split Dollar) will cease
as governed under the provisions of that plan, based on a termination of
employment, effective as of the Separation Date.     5.   Your rights under the
Supplemental Retirement Benefit Plan will cease as governed under the provisions
of that plan based on a termination of employment and will be effective as of
the Separation Date.

  (d)   We will pay all accrued and unused Paid Time Off contemporaneously with
the first pay date after the Separation Date.

  3.   By special consent of the Board of Directors, you will have 90 days from
the Separation Date to exercise any stock options that were vested as of that
Separation Date. No additional options will vest during this 90-day period. All
restricted stock awards are cancelled as of your Separation Date and
certificates must be retuned to the EVP, Human Resources within 10 days of that
date.     4.   Jo-Ann Stores will continue to provide your car allowance through
the earlier of 30 months from the Separation Date or the date on which you
become eligible for a car or car allowance provided by any other employer.    
5.   Jo-Ann Stores will provide you with Executive Level outplacement services
at the Company’s expense through Ratliff and Taylor until you obtain subsequent
employment.

 



--------------------------------------------------------------------------------



 



  6.   You agree that beyond your Separation Date, you will have no other
demands for reimbursable expenses or claims of any kind against the Company, and
the signing of this agreement and the terms hereunder satisfy all obligations
Jo-Ann Stores has with you.     7.   This Agreement, during its first 18 months,
shall inure to the benefit of and be enforceable by you and each of your
personal or legal representatives, executors, administrators, successors, heirs,
distributees, devisees, and legatees. If you die while any amount would still be
payable to you hereunder had you continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement, to your Beneficiary. If you have not named a Beneficiary, then such
amounts shall be paid to your devisee, legatee, or other designee, or if there
is no such designee, to you estate. You may designate one or more persons or
entities as the primary and/or contingent Beneficiaries of any benefits owing to
you under this Agreement. Such designation must be in the form of a signed
writing acceptable to the Company. You may make or change such designation at
any time.     8.   You further agree that in the event of you death after the
initial 18 months of salary continuation, all obligations cease and no further
payments on your behalf will be made to your beneficiaries or estate.     9.  
Further, you agree that, if you secure employment, during the transition period
or during the salary continuation period, you will immediately contact the EVP,
Human Resources. Upon obtaining employment, the balance of any money that you
may be eligible to receive may be paid in a lump sum amount. All other benefits,
other than salary continuation, described in Item 2, Page 1 of this letter, will
discontinue effective your first day of benefit eligibility with a new employer.
    10.   You agree not to divulge to persons, other than designated employees
of the Company, any confidential information gathered or learned in the scope of
your employment with the Company. Confidential information includes, but is not
limited to, information in oral, written or recorded form regarding business
plans, trade or business secrets, Company financial records, performance results
of stores, product categories or marketing vehicles, supplier contracts or
relationships, contents of this Agreement or any other information of similar
nature, unless to your attorneys, financial planners or family or in order to
enforce the terms hereof. “Confidential Information” shall not include
information which: (i) becomes available broadly to persons outside the Company
other than as a result of disclosure by you; (ii) becomes available to you on a
non-confidential basis from a source other than the Company, provided such
source is not in breach of any confidentiality or similar agreement in
disclosing such information to you; (iii) you are required to disclose pursuant
to law, court order, or subpoena, provided you give the Company advance written
notice of the required disclosure; or (iv) was known to you prior to your
employment with the Company.     11.   To the extent that you have any doubt,
either now or in the future, as to whether information you possess is
confidential or personal, you should contact Alan Rosskamm, CEO, or his
successor for clarification before divulging or using such information. You
understand and agree that such information divulged to third parties or your
unauthorized use of it would cause Jo-Ann Stores serious competitive harm and is
a violation of this agreement.

 



--------------------------------------------------------------------------------



 



  12.   You agree to return immediately all Company credit cards, Company
telephone credit cards, keys, key cards, discount cards, equipment except your
Blackberry and laptop computer for which ownership shall be transferred to you,
and all Jo-Ann Stores related documents, materials and property that you have in
your possession and not to make or retain any copies thereof without
authorization from the EVP, Human Resources.     13.   During the salary
continuation period, you agree as follows:

  (a)   You will not have any financial or other interests in nor become
involved, directly as a proprietor, partner, shareholder, officer, employee,
consultant, agent or in any other capacity, with any person, firm or legal
entity engaged in any significant extent within the United States in the
business of multi-unit retailing of fabrics and/or crafts. “Multi-unit
retailing” is defined as in excess of five stores and “significant extent” is
defined as any entity where revenues in fabrics and crafts exceed 5% of the
total revenues of the entity. Additionally, you agree that for any entity where
revenues are less than 5% of total revenues, you will not have a role in that
entity that directly impacts the fabric and/or crafts business. The obligations
of this paragraph shall extend to all subsidiaries, related and affiliated
entities, franchises, partnerships, joint ventures and successors in interest or
assigns of the persons, firms or legal entities in multi-unit retailing of
fabrics and/or crafts resulting from a merger, acquisition, divestiture, change
in control, name change or any other reason and shall not affect or extinguish
any of the obligations of this paragraph.     (b)   You will not have any
financial or other interests in nor become involved, either directly or
indirectly or as a proprietor, partner, shareholder, officer, employee,
consultant, agent or in any other capacity, with any person, firm or legal
entity, in that portion of the entity that is involved in the sale in the
continental United States of products to any of the persons, firm or legal
entities engaged in multi unit retailing (as defined above) of fabrics and/or
crafts without the express written consent and approval of Alan Rosskamm, CEO or
his successor of Jo-Ann Stores, such consent may be granted or withheld at his
sole discretion. The obligations of this paragraph shall extend to all
subsidiaries related and affiliated entities, franchises, partnerships, joint
ventures and successors in interest or assigns of the persons, firm or legal
entities of any multi-unit retailer of fabrics and/or crafts. Any change in the
persons, firms or legal entities of any multi-unit retailer of fabrics and/or
crafts resulting from a merger, acquisition, divestiture, change in control,
name change or any other reason and shall not affect or extinguish any of the
obligations of this paragraph.     (c)   Notwithstanding the foregoing, we agree
that you may purchase and hold for investment less than two percent (2%) of the
shares of any corporation whose shares are regularly traded on a national
securities exchange or in the over-the-counter market.     (d)   You will not
recruit or solicit for employment any active Jo-Ann Stores’ employees or seek to
induce any employee of Jo-Ann Stores to terminate his or her employment with
Jo-Ann Stores.

 



--------------------------------------------------------------------------------



 



  14.   You agree to release and forever discharge the Company, its parent, and
all its affiliated corporations and their directors, officers, agents and
associates from any and all actions and causes of actions with respect to any
aspect from your employment by, or separation of employment from, the Company,
including, but not limited to, any claims under the Age Discrimination in
Employment Act, or any other federal, state or local statute dealing with age,
race, sex and other types of discrimination in employment. We agree that you
have not released the Company with respect to claims necessary to enforce this
agreement or claims put forth under the current Directors and Officers Insurance
or indemnifications currently found in the Company’s charter or any rights
vested under the Jo-Ann Stores Stock Option Plan.     15.   You agree to cease
acting as an associate or agent of the Company as of the Separation Date and you
further agree to indemnify and hold the Company harmless from any and all claims
which arise from any such actions occurring after Separation Date. In addition,
the Company holds you harmless from any and all claims of any kind or nature
except acts of actual fraud, theft or embezzlement resulting from your
employment or in your role as an agent of the Company. The Company agrees to
maintain the current coverage of Directors and Officers insurance and
indemnification under its charter for any claims which may arise from acts
during your tenure.     16.   The Company’s obligation to make the payments and
provide the benefits provided for herein shall be absolute and unconditional,
and shall not be affected by any circumstances, including, without limitation,
any offset, counterclaim, recoupment, defense, or other right which the Company
may have against you or anyone else. All amounts payable by the Company
hereunder shall be paid without notice or demand. Each and every payment made
hereunder by the Company shall be final, and the Company shall not seek to
recover all or any part of such payment from you or from whomsoever may be
entitled thereto, for any reasons whatsoever, except as provided for in
paragraph 20 of this agreement.     17.   The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
of all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform the Company’s obligations under this
Agreement in the same manner and to the same extent that the Company would be
required to perform them if no such succession had taken place, Failure of the
Company to obtain such assumption and agreement prior to the effective date of
any such succession shall be a breach of this Agreement. All payments under this
Agreement shall be made solely from the general assets of the Company (or from a
grantor trust, if any, established by the Company for purposes of making payment
under this Agreement and other similar agreements), and you shall have the
rights of an unsecured general creditor of the Company with respect thereto.    
18.   You shall not be obligated to seek other employment in mitigation of the
amounts payable or benefits to be provided under any provision of this
Agreement, and the obtaining of any such other employment shall in no event
effect any reduction of the Company’s obligations to make the payments or
provide any benefits as required under this Agreement, except to the limited
extent provided above in cases where a subsequent employer provides medical
insurance and/or group term life insurance coverage or an automobile benefit.

 



--------------------------------------------------------------------------------



 



  19.   To the extent not preempted by the laws of the United States, the laws
of the State of Ohio, applicable to contracts made and to be performed wholly
within that state, shall be the controlling law in all matters relating to this
Agreement.     20.   It is further agreed that if either party breaks any of the
promises made in this Agreement, it will be considered a breach that could
result in the offending party being responsible for all damages that arise from
any such breach. In addition, these damages could include the return or
forfeiture of all Company funds and benefits provided under this Agreement.
Damages could also include all attorneys’ fees and costs incurred by the
non-breaking party because of the breach. In the event either party believes the
other has breached any of the promises in this Agreement, each agrees to provide
detailed written notice of that breach. Once notices are received the breaking
party has 30 days to attempt to cure the breach and/or to respond to comments.
We further agree that this Agreement will not be considered breached until the
30 day time period has passed to respond to written comments and take my
corrective action which the breaking party deems could solve the alleged breach,
if any. Notice(s) under this section should be sent by hand delivery or
certified mail, return receipt requested to the following:

         
i. If to the Employee:
  Mr. David Bolen  
 
  (Address on file)  
 
     
ii. If to the Company:
  EVP, Human Resources  
 
  Jo-Ann Stores, Inc.  
 
  5555 Darrow Road  
 
  Hudson, Ohio 44236

  21.   Unless prohibited by law, the Company shall pay all legal fees, costs of
arbitration and/or litigation, prejudgment interest, and other expenses incurred
by you in good faith as a result of the Company’s refusal to provide the
benefits to which you deem yourself to be entitled under this Agreement, as a
result of the Company’s contesting the validity, enforceability, or
interpretation of this Agreement, or as a result of any conflict between the
parties pertaining to this Agreement, provided, however, that the Company shall
be reimbursed by you for all such fees and expenses if, but only if, it is
ultimately determined by a court of competent jurisdiction or by the
arbitrators, as the case may be, that you had no reasonable grounds for the
position propounded by you in the arbitration and/or litigation (which
determination need not be made simply because you fail to succeed in the
arbitration and/or litigation).     22.   Subject to the following, any dispute
or controversy arising under or in connection with this Agreement shall be
settled by mandatory arbitration (in lieu of litigation), conducted before a
panel of thee arbitrators sitting in a location selected by you within 50 miles
from Hudson, Ohio, in accordance with the rules of the American Arbitration
Association then in effect. Any dispute which arises with respect to your
alleged violation of the prohibition on competition or any other restriction
contained in Paragraph 13 of this Agreement shall be settled by judicial
proceedings (in any court of competent jurisdiction with respect to such dispute
or claim). Except as provided above for claims or disputes under Paragraph 13
judgment may be entered on the award of the arbitrator in any court having
proper jurisdiction.

 



--------------------------------------------------------------------------------



 



  23.   Neither party will make any statements, either orally, in writing or
otherwise, or in any way disseminate or cause to be disseminated any
information, concerning the other party or its affiliated persons or entities,
or such other party’s business practices, character or methods of operation,
which, in form or substance, harms, disparages, or otherwise casts an
unfavorable light upon such other party’s reputation, standing in the business
community, or standing in the community as a whole.     24.   You shall refer
any prospective employers or others desiring a reference to the CEO or EVP, HR
who will provide all prospective employers of, or others requesting a reference
regarding, with a positive reference which highlights your progression through
the Company and your tangible accomplishments. The Company shall utilize its
best efforts to ensure that no employees other than the CEO or EVP HR respond to
any reference inquiries and that all such inquiries are directed to the CEO or
EVP HR.     25.   This Agreement may not be changed orally and contains the
entire agreement of the parties and supersedes all prior understandings oral or
written between you and the Company.

Dave, to make sure you understand the details and terms of this Agreement and
that your decision to enter into this Agreement is voluntary, we advise you to
consult with an attorney prior to signing this document and your signature below
acknowledges that you have done so or voluntarily waived that right. If the
details and terms are acceptable to you, please sign the bottom of this
Agreement and return it to me no later than 21 days from the date of receipt of
this Agreement.
By law, after you sign this Agreement, you have seven days from that date during
which you may change you mind and revoke it. To revoke this Agreement, you must
clearly communicate your decision to me at our corporate office within the
seven-day period.
As discussed, the Company is under no duty or obligation to make this special
allowance, and is doing so solely as consideration for your entering into this
Agreement.

              Sincerely,    
 
            JO-ANN STORES, INC.    
 
           
By:
      /s/ Alan Rosskamm                   Alan Rosskamm         Chairman,
President and CEO    
 
           
Dated:
      November 22, 2005    
 
            AGREED TO:    
 
           
By:
      /s/ David Bolen                   David Bolen    
 
           
Dated:
      November 22, 2005    

 